Citation Nr: 0408773	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to accrued benefits.  

3.	Entitlement to non-service-connected death pension 
benefits.  

ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served in the United States Armed Forces in 
the Far East (USAFFE) during World War II.  The service 
department has reported that he was in missing status from 
November 7, 1944, to January 8, 1945; had recognized 
guerrilla service from January 9 to September 14, 1945; and 
had Regular Philippine Army service from September 15 to 
December 6, 1945.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the decedent's death, and for accrued benefits.  
The appellant filed a timely notice of disagreement, and the 
RO provided a statement of the case (SOC).  In May 2003 the 
appellant perfected her appeal, and the issues were 
subsequently certified to the Board.  

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).  
Nevertheless, for the purpose of the present decision, we 
will address him as "the veteran."


FINDINGS OF FACT

1.	According to the official certificate of death, the 
veteran's death in January 1993 was caused by 
arteriosclerotic heart disease.

2.	At the time of his death, the veteran had no service-
connected disabilities.


3.	Arteriosclerotic heart disease was not present during 
service, and was not manifested until many years after his 
discharge from service in 1945.  

4.	The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and 
his death.

5.	At the time of the veteran's death, he had no pending 
claims or entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.	A service-connected disability did not cause or 
contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

2.	The criteria for an award of accrued benefits have not 
been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.

The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.  More specifically, the 
appellant was notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim in correspondence from the RO dated in October 2002 and 
August 2003, as well as in the April 2003 SOC.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the appellant has been 
obtained by the RO.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  


II.  Factual Background and Discussion

A.  Service Connection for Cause of Death

The appellant contends that the veteran developed 
arteriosclerotic heart disease, as a result of which he died 
in January 1993, due to his active service in support of the 
USAFFE.  In September 2002, the appellant filed a formal 
claim of entitlement to VA survivor's benefits based upon her 
husband's death on January 8, 1993, on VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child).

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The competent evidence of record does not indicate any 
complaint, treatment, or diagnosis of arteriosclerotic heart 
disease in service.  In fact, in the Affidavit for Philippine 
Army Personnel, dated and signed by the veteran in September 
1945, he denied suffering from any wounds or illnesses during 
his active service.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  

The official death certificate indicates that the veteran 
died due to arteriosclerotic heart disease.  The competent 
evidence of record indicates that the veteran worked in a 
civilian capacity for the U.S. Air Force following his active 
duty service.  In September 1963 he presented for evaluation 
of the tuberculosis board at the U.S. Air Force Hospital, 
Clark Air Base, then in the Philippines.  A report of the X-
rays taken indicates that there were no changes in his 
chronic infiltrate component, left upper lobe, for the period 
from April to August 1963.  In February 1965 radiologic 
testing revealed minimal fibrotic changes in the left upper 
lobe, which were unchanged since June 1964.  However, there 
is no evidence which suggests that such was caused by or 
related to the deceased veteran's military service.  Further, 
there is no evidence that the veteran was diagnosed with 
arteriosclerotic heart disease within one year of separation.  
38 C.F.R. § 3.303(b).  In fact, the competent medical 
evidence of record indicates that first evidence of such was 
the 1993 death certificate, almost 50 years after separation 
from service.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

Therefore and for the reasons discussed above, the Board 
finds that the veteran's death was not caused by, or the 
proximate result of, any service-connected disability.  

B.  Accrued Benefits

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).  

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  
See Bonny v. Principi, 16 Vet. App. 504 (2002).

Even though a claim by a survivor for accrued benefits under 
38 U.S.C.A. § 5121 is a matter separate from any claim by the 
veteran (since it is based upon a separate statutory 
entitlement of the survivor for which an application must be 
filed in order to receive benefits), it is at the same time 
derivative of the veteran's claim(s), in that the claimant's 
entitlement is based upon the veteran's entitlement while the 
veteran was alive.  See Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. 
denied, 117 S. Ct. 2478 (1997), holding that "the substance 
of the survivor's claim is purely derivative from any benefit 
to which the veteran might have been 'entitled' at his death 
[and gives the survivor] the right to stand in the shoes of 
the veteran and pursue his claim after his death."

In this case, there was no pending claim at the time of the 
veteran's death, and no monetary benefit was due and unpaid 
prior to his death.  Moreover, the appellant's claim was not 
filed within one year after her husband's death.  Therefore, 
entitlement to accrued benefits cannot not established on any 
basis.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.  


REMAND

As discussed in the Introduction, above, the RO issued a 
statement of the case in April 2003.  At that time, the RO 
initially adjudicated and denied the issue of entitlement to 
non-service-connected death pension benefits.  The appellant 
indicated disagreement with the RO's initial denial of that 
issue in her May 2003 VA Form 9.  

A written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2003).  

Inasmuch as the April 2003 SOC was the first time the RO 
considered and adjudicated the issue of entitlement to non-
service-connected death pension benefits, the appellant's 
May 2003 VA Form 9, in which she expressed disagreement with 
that determination, constitutes an NOD as to that issue, even 
though it was expressed on her substantive appeal as to the 
other issues.  

The Court has held that the filing of an NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlicon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Thus, the Board finds that 
this issue must be remanded so that the RO can issue an SOC 
and the appellant can be afforded the opportunity to perfect 
a timely substantive appeal (VA Form 9) as to this issue.

Accordingly, the issue of entitlement to death pension is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will provide notification if further 
action is required on the part of the appellant.

1.  The RO should also issue an SOC 
addressing the appellant's claim of 
entitlement to non service-connected death 
pension benefits.  The appellant should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) with 
respect to that issue.  The RO is free to 
undertake any additional development 
deemed necessary with respect to that 
issue.

2.  If, and only if, the appellant 
perfects her appeal as to the death 
pension issue, the RO should return the 
case to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



